 Case 6:19-cv-01178-CEM-GJK Document 1 Filed 06/26/19 Page 1 of 8 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

RICARDO SAINVIL

        Plaintiff,

v.                                           Case No.: 6:19-cv-01178

E & R CLEANING SERVICE, INC. .
      a Florida Corporation,
ANTHONY M. SABIA,
      Individually

      Defendants.
_____________________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff, RICARDO SAINVIL, (hereinafter also referred to as “Plaintiff”), by and through the

undersigned counsel, hereby sues Defendants, E & R CLEANING SERVICE, INC, a Florida

Corporation, (hereinafter also referred to as “E&R”), and ANTHONY M. SABIA(hereinafter

referred to as “SABIA”)( collectively referred to as “Defendants”) and states as follows:

                                              Introduction

1.      This is an action by the Plaintiff against his former employer for unpaid wages, unpaid

minimum wages, overtime compensation, liquidated damages and other relief under the Fair Labor

Standards Act (“FLSA”), 29 U.S. C. § 201 et seq. Accordingly, this Court has subject-matter

jurisdiction.

                                Parties, Jurisdiction, and Venue

2.      At all times material, Plaintiff, RICARDO SAINVIL, was a resident of Brevard County,

Florida.




                                           Page 1 of 8
 Case 6:19-cv-01178-CEM-GJK Document 1 Filed 06/26/19 Page 2 of 8 PageID 2



3.     At all times material, Defendant, E & R CLEANING SERVICE, INC, is a Florida

Corporation, conducting business in Brevard County, Florida.

4.     E&R is a professional cleaning service which employs individuals to provide cleaning

services to businesses, such as restaurants, movie theatres, country clubs, and night clubs.

5.     At all times material, SABIA, was a Florida resident.

6.     Defendant, SABIA is E&R’s President. As such, SABIA maintains operational control of

its enterprise. In that position, he exercises significant control over the company’s operations, has

the power to hire and fire employees, the power to determine salaries, the responsibility to maintain

employment records and has operational control over significant aspects of the company’s day-to-

day functions, including Plaintiffs’ employment.

7.     Venue is proper within the Middle District of Florida because the events giving rise to

Plaintiff’s claim arose here.

8.     At all times material, E&R was an enterprise covered by the FLSA.

9.     During the relevant time period, E&R had an annual dollar volume of sales or business of

at least $500,000.00

10.    At all times relevant, E&R, was and is an “enterprise” engaged in commerce as defined

by 29 U.S.C. § 203 because it has employees handling, selling, or otherwise working on goods or

materials that have been moved in or produced for commerce and its annual gross volume of sales

made or business done is not less than $500,000.

11.    All conditions precedent to the institution and maintenance of this cause of action have

been met or waived.




                                            Page 2 of 8
 Case 6:19-cv-01178-CEM-GJK Document 1 Filed 06/26/19 Page 3 of 8 PageID 3



12.     Plaintiff has retained the law firm of Arcadier, Biggie & Wood, PLLC to represent his

interest in this matter, and Plaintiff has agreed to pay, said firm a reasonable attorney’s fee for its

services.

                                        General Allegations

13.     Plaintiff worked for the Defendants from approximately January 13, 2019 through May 24,

2019.

14.     Defendants were Plaintiff’s employer for purposes of the FLSA, as that term “employer”

is defined by 29 U.S.C. § 203(d).

15.     At all times material, Plaintiff was a non-exempt, salaried employee of Defendants, as the

term “employee” is defined by 29 U.S.C. § 203(e).

16.     During his employment, the Defendants agreed to pay Plaintiff $550.00 per week for his

services as an employee.

17.     Plaintiff’s regular workweek ran from Sunday through Saturday.

18.     As an employee of the Defendants, Plaintiff’s job duties including providing janitorial

services on behalf of the Defendants.

19.     During his employment Plaintiff regularly worked fifty (50) hours per workweek.

20.     During Plaintiff’s tenure, he regularly worked in excess of 40 hours during a workweek

but was never paid overtime compensation as required by the FLSA.

21.     During Plaintiff’s tenure, he earned but did not receive at least a minimum wage for each

hour worked.

22.     Plaintiff does not possess the complete records relating to his work hours and

compensation; Defendants are in possession of such records, and responsible for their          storage

and safekeeping.



                                             Page 3 of 8
 Case 6:19-cv-01178-CEM-GJK Document 1 Filed 06/26/19 Page 4 of 8 PageID 4



23.    Defendants failed to keep accurate time records as required by the FLSA. Accordingly,

Plaintiff is required to provide only a reasonable approximation of the number of overtime hours

worked for which compensation is owed, which is presumed correct. The burden then shifts to the

Defendant to overcome this presumption. Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680,

687-88 (1946).

                                         Final Paychecks

24.    Plaintiff worked for the Defendants during the workweek beginning on May 12, 2019 and

       ending on May 18, 2019.

25.    Plaintiff also worked for the Defendants during the workweek beginning on May 19, 2019

       and ending on May 25, 2019.

26.    On May 25, 2019, Plaintiff spoke with SABIA who told Plaintiff that his employment was

       terminated.

27.    On May 31, 2019, Plaintiff and SABIA discussed Plaintiff’s paychecks for his final two

       workweeks described above.

28.    SABIA told Plaintiff that he would not pay Plaintiff his wages for the final two workweeks.

29.    As a result, Defendants failed to compensate Plaintiff at least minimum wage for each hour

       worked between May 12, 2019 and May 25, 2019.

                  COUNT I: BREACH OF CONTRACT - UNPAID WAGE

30.    Plaintiff re-alleges and incorporates paragraphs 1 through 29 of this Complaint as set forth

       in full herein.

31.    This is an action for unpaid wages owed to the Plaintiff, as well as attorney’s fees and costs

       which are awardable pursuant to Florida Statue §448.08.

32.    At all times material hereto, Plaintiff was employed by Defendants.



                                            Page 4 of 8
 Case 6:19-cv-01178-CEM-GJK Document 1 Filed 06/26/19 Page 5 of 8 PageID 5



33.     In or about January 2019, Plaintiff and Defendants entered into an oral employment

        agreement wherein Plaintiff would provide services for the benefit of Defendants and

        Defendants would compensate Plaintiff.

34.     Defendants agreed to pay the Plaintiff at a rate of $550.00 per week.

35.     On or about May 25, 2019 Plaintiff’s employment with the Defendants was terminated.

36.     Plaintiff fully complied with the terms of the parties’ agreement by performing his job

        duties in a professionally competent manner.

37.     Defendants breached the agreement by failing to pay Plaintiff his wages owed for his last

        two (2) weeks of employment.

38.     Plaintiff is owed $1,100.00 in unpaid wages.

39.     Plaintiff was damaged as a result of wages being withheld by Defendants.

40.     Defendants’ actions were willful and not in good faith.

WHEREFORE, Plaintiff prays for judgment against Defendant E&R for all damages to which

they may be entitled, including, but not limited to:

        A. Judgment for the back pay found to be due and owing to the Plaintiff;

        B. Award of reasonable attorney’s fees pursuant to Fla. Stat. §448.08, cost and interest

            incurred herein; and

        C. Such other relief as this Court deems just and equitable.

                        COUNT II- UNPAID MINIMUM WAGE-FLSA

41.     Plaintiff re-alleges and incorporates paragraphs 1 through 29 of this Complaint, as if set

forth in full herein.

42.     During Plaintiff’s term of employment Federal Minimum Wage was $7.25.

43.     During Plaintiff’s term of employment Florida Minimum Wage was $8.25.



                                            Page 5 of 8
 Case 6:19-cv-01178-CEM-GJK Document 1 Filed 06/26/19 Page 6 of 8 PageID 6



44.     Plaintiff was entitled under FLSA to be paid minimum wages for each hour worked during

his employment with Defendants.

45.     During the final two workweeks of his employment Plaintiff worked approximately One

Hundred (100) hours but was not compensated at all, resulting in an hourly rate below the

applicable minimum wages.

46.     Defendant failed to pay Plaintiff the Federal Minimum Wage for all hours worked in

violation of FLSA.

47.     Plaintiff was damaged by Defendant’s failure to pay him Federal Minimum Wage.

48.     As a result of the Defendant’s willful violation of FLSA, Plaintiff is entitled to liquidated

damages.

WHEREFORE, Plaintiff prays for judgment against Defendant, for all damages to which he may

be entitled, including, but not limited to:

        A.      Judgment for unpaid minimum wages;

        B.      Liquidated damages in the same amount pursuant to 29 U.S.C. § 260.

        C.      An award of reasonable attorney’s fees and all costs incurred herein pursuant to 29

                U.S.C. § 216(b); and

        D.      All other damages to which Plaintiff may be entitled.



                 COUNT III- UNPAID OVERTIME COMPENSATION-FLSA
49.     Plaintiff re-alleges and incorporates paragraphs 1 through 29 of this Complaint, as if set

forth in full herein.

50.     During his employment with Defendants, Plaintiff regularly worked in excess of forty (40)

hours a week but was not paid overtime compensation as required by the FLSA




                                              Page 6 of 8
 Case 6:19-cv-01178-CEM-GJK Document 1 Filed 06/26/19 Page 7 of 8 PageID 7



51.    Plaintiff was entitled to be paid time and one-half of his regular rate of pay for each hour

worked in excess of forty (40) hours per week.

52.    Defendant did not have a good faith basis for their decision not to pay Plaintiff full overtime

compensation.

53.    As a result of Defendant’s intentional, willful, and unlawful acts in refusing to pay Plaintiff

time and one-half his regular rate of pay for each hour worked in excess of forty (40) per work

week in one or more work week, Plaintiff has suffered damages plus incurring reasonable

attorneys’ fees and costs.

54.    As a result of Defendant’s willful violation of the FLSA, Plaintiff is entitled to liquidated

damages.

WHEREFORE, Plaintiff prays for judgment against Defendants, for all damages to which he may

be entitled, including, but not limited to:

                A.     Judgment for unpaid overtime compensation;

                B.     Liquidated damages in the same amount pursuant to 29 U.S.C. § 260.

                C.     An award of reasonable attorney’s fees and all costs incurred herein

                       pursuant to 29 U.S.C. § 216(b); and

                D.     All other damages to which Plaintiff may be entitled.

                                  DEMAND FOR JURY TRIAL

       Plaintiff demands a jury trial on all issues herein triable by jury.

Respectfully submitted on this 26th day of June, 2019.

                                                       ARCADIER BIGGIE & WOOD, PLLC.

                                                       /s/ Joseph C. Wood, Esquire
                                                       Joseph C. Wood, Esquire
                                                       Florida Bar No.: 0093839



                                              Page 7 of 8
Case 6:19-cv-01178-CEM-GJK Document 1 Filed 06/26/19 Page 8 of 8 PageID 8



                                         Maurice Arcadier, Esquire
                                         Florida Bar No. 0131180
                                         2815 W. New Haven, Suite 304
                                         Melbourne, Florida 32904
                                         Primary Email: office@ABWlegal.com
                                         Secondary Email: Wood@ABWlegal.com
                                         Phone: (321) 953-5998
                                         Fax: (321) 953-6075




                                Page 8 of 8
